Title: Order for Pardon of Nathaniel Ingraham, 21 February 1804
From: Jefferson, Thomas
To: 


               
                  Feb. 21. 1804.
               
               The act of 1794. under which this prosecution was, inflicted pecuniary punishment only (to wit 200. D. for each slave) and no imprisonment. since that, another act (1800. c. 51) has limited the pecuniary forfeiture to 2000. D. and substituted imprisonment not exceeding two years. the prisoner having no property, his imprisonment until he shall pay 14,000. D. would be perpetual. it seems proper therefore as far as the executive has authority, to apply to this case the spirit of the act of 1800. and to consider the two years imprisonment which the party has already suffered, and the 7000. D. for which he will be still answerable to the Prosecutor, as having more than filled up the measure of punishment which the existing laws make the maximum. let a pardon therefore issue for whatsoever the US. may pardon, leaving the rights & the remedies of the prosecutor untouched.
               
                  Th: Jefferson 
               
            